Exhibit 10(c)

COLLATERAL TRUST AGREEMENT

THIS COLLATERAL TRUST AGREEMENT (this “Trust Agreement”), dated as of
February 27, 2006, is entered into between and among NHSA JPS LLC, a Delaware
limited liability company (“NHSA JPS”), THE FIRST AMERICAN CORPORATION, a
California corporation (“Lender”), and UNION BANK OF CALIFORNIA, N.A., a
national banking association, as corporate trustee (“Trustee”).

W I T N E S S E T H:

WHEREAS, Lender intends to make a Loan to NHSA JPS pursuant to that certain Loan
Agreement dated as of even date herewith between NHSA JPS and Lender (the “Loan
Agreement”) and in consideration for the issuance by NHSA JPS to Lender of NHSA
JPS’s Note;

WHEREAS, all capitalized terms undefined herein but defined in the Loan
Agreement shall have the same meaning herein as therein; and

WHEREAS, Lender and NHSA JPS desire that a certain amount of the Loan proceeds
be deposited with and held and invested by the Trustee under and pursuant to the
terms of this Trust Agreement pending disbursement by the Trustee in accordance
with the terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration and as an inducement to
Lender to make the Loan and for the benefit of Lender, the parties hereto agree
as follows:

 

Section 1. INVESTMENT OF LOAN PROCEEDS

1.1. Delivery to Trustee. NHSA JPS shall deposit the proceeds of the Loan in an
account (the “Loan Loss Reserve Account”) with the Trustee in accordance with
Section 2.5 of the Loan Agreement; provided, however, that the Loan proceeds
disbursed to NHSA JPS as the Working Capital Advance shall not be required to be
deposited with the Trustee unless NHSA JPS re-borrows such funds pursuant to the
Loan Agreement, in which event such funds shall also be deposited with the
Trustee in accordance with Section 2.5 of the Loan Agreement. From time to time,
NHSA JPS may invest such amounts in Qualified Investments (as defined on Exhibit
A attached hereto). The Loan proceeds shall be held in trust by the Trustee for
the benefit of Lender upon the terms and conditions herein set forth.

The Trustee shall hold all Loan proceeds and Qualified Investments in its name,
as Trustee, and shall collect the income and proceeds thereof and invest and
reinvest the same. Unless an Event of Default under the Loan Agreement, the Note
or this Trust Agreement shall occur and be continuing beyond any applicable
notice and cure period, NHSA JPS shall be entitled to direct the Trustee from
time to time to invest or reinvest such amounts, or the income therefrom, in
such government securities and certificates of deposit that are Qualified
Investments as NHSA JPS shall direct. The Trustee shall not be liable or
responsible for any loss resulting from any investment, reinvestment or sale
pursuant to this Section 1.1. All investment

 

1



--------------------------------------------------------------------------------

directions to Trustee from NHSA JPS shall be in writing, and in advance of the
time when investment or reinvestment will be necessary. To the extent such
directions are not supplied, or to the extent there are uninvested monies,
Trustee shall invest the monies in the funds and accounts established hereunder
in the Blackrock T-fund money market investment account.

The Trustee shall maintain individual files on each Qualified Investment, and
NHSA JPS and Lender shall each have access to such files at reasonable times and
as often as may be reasonably requested.

1.2. NHSA JPS’s Rights Prior to Default. So long as there is not a continuing
Event of Default under the Loan Agreement, the Note or this Trust Agreement,
NHSA JPS shall be entitled to receive all of the interest, principal and any
other income accruing from the Loan proceeds and Qualified Investments and all
sums on account of principal thereon.

So long as there is no continuing Event of Default under the Loan Agreement, the
Note or this Trust Agreement, NHSA JPS may from time to time, upon written
application to the Trustee, withdraw all or any part of the Loan proceeds and
Qualified Investments then being held by the Trustee under the terms hereof,
provided that after giving effect to such withdrawal and any concurrent deposit
by NHSA JPS of funds with the Trustee, the aggregate amount of Loan proceeds and
Qualified Investments remaining in the Loan Loss Reserve Accounts shall be not
less than 100% of the aggregate principal amount plus accrued interest then
outstanding under the Loan (which amount shall not include the Working Capital
Advance unless and until such amount is re-borrowed by NHSA JPS pursuant to
Section 2.5(A)(ii) of the Loan Agreement). This provision may be enforced by
either Lender or Trustee.

In connection with any withdrawal of Loan proceeds or Qualified Investments or
Advance pursuant to the Loan Agreement, NHSA JPS shall deliver to the Trustee
and Lender a certificate of an authorized signatory of NHSA JPS, substantially
in the form attached as Exhibit B to this Trust Agreement, which states that no
event exists which would under the Loan Agreement, this Trust Agreement or the
Note constitute an Event of Default under the Loan Agreement, this Trust
Agreement or the Note.

1.3. Trustee’s Duties Upon Default by NHSA JPS. Upon the occurrence of an Event
of Default under the Loan Agreement or this Trust Agreement or the Note, or upon
an event which would with giving of notice to Trustee or NHSA JPS or both
constitute such an Event of Default of which the Trustee is aware or of which
the Trustee has been informed, the Trustee shall immediately notify Lender, or
its successors and assigns, in the manner specified in Section 3.5 below, that
an Event of Default, or an event which would with the giving of notice to
Trustee or NHSA JPS or both constitute such an Event of Default, has occurred,
and until such Event of Default or deemed Event of Default is cured as provided
for in the Loan Agreement or this Trust Agreement or the Note, and upon the
written direction of Lender and for the benefit of the Lender:

(a) Commencing immediately and continuing until such Event of Default is cured
or until the termination of the trust created hereby, whichever first occurs,
the Trustee shall be entitled to collect and receive all interest or other
income accruing from the Loan proceeds and Qualified Investments, and all sums
on account of principal

 

2



--------------------------------------------------------------------------------

thereon, and all such amounts collected or received by NHSA JPS as the agent of
the Trustee, shall, without demand, forthwith be paid by NHSA JPS to the
Trustee.

(b) The Trustee shall, and NHSA JPS hereby authorizes the Trustee to, take all
steps necessary to effectuate the transfer of the Loan proceeds and Qualified
Investments to the name of the Trustee. NHSA JPS hereby appoints the Trustee as
NHSA JPS’s attorney-in-fact, coupled with an interest, to execute any documents
and perform any acts necessary to effectuate the intended purposes of this
Section. NHSA JPS further agrees to execute any documents and perform any acts
reasonably necessary to effectuate such transfer promptly upon demand of the
Trustee.

(c) The Trustee shall apply all interest and other income received from the Loan
proceeds and Qualified Investments, and all sums on account of principal
thereon, first to the payment of the fees and expenses of the Trustee; and
second, to the payment of all outstanding amounts due from NHSA JPS to Lender
under the Note, whether by acceleration or otherwise, to be applied by Lender as
set forth in Section 8.3 of the Loan Agreement.

 

Section 2. EVENTS OF DEFAULT.

2.1. Events of Default. Events of Default, as used herein, means any one or more
of the following events by NHSA JPS or its Affiliate:

(a) Default in the performance of any obligation of NHSA JPS hereunder pursuant
to the terms hereof; or

(b) The occurrence of an Event of Default as defined in the Loan Agreement or
the Note.

Notwithstanding anything set forth in this Trust Agreement or Sections 8.1(A)
and 8.1(B) of the Loan Agreement to the contrary, it shall not be an Event of
Default hereunder unless and until NHSA JPS fails to make any payment required
to be made under the terms of the Note, the Loan Agreement or this Agreement and
such failure continues unremedied for a period of ten (10) Business Days after
the date upon which written notice of such failure, requiring the same to be
remedied, shall have been given to NHSA JPS by Lender. Notwithstanding anything
set forth in this Trust Agreement to the contrary, it shall not be an Event of
Default hereunder unless and until NHSA JPS fails duly to observe or perform in
any material respect any of the non-payment covenants or agreements on the part
of NHSA JPS in the Note, the Loan Agreement or this Trust Agreement and such
failure continues unremedied for a period of thirty (30) days after the date
upon which written notice of such failure, requiring the same to be remedied,
shall have been given to NHSA JPS by Lender, unless such default is not
reasonably susceptible to being cured within such time period, in which event,
such time as may be reasonably required to cure the same, provided that NHSA JPS
has commenced such cure within fifteen (15) days of such notice,

 

3



--------------------------------------------------------------------------------

and thereafter diligently prosecutes such cure to completion within one hundred
twenty (120) days from such notice.

 

Section 3. INTENTIONALLY OMITTED.

 

Section 4. THE TRUSTEE

4.1. Terms and Conditions of Trust. The Trustee accepts the trust created hereby
upon the terms and conditions hereof, including the following, to all of which
the parties hereto agree:

(a) The Trustee may execute any of the Trustee’s powers hereof and perform any
duty hereunder either directly or by or through its agents or attorneys.

(b) The Trustee may consult with counsel, selected by or satisfactory to it, and
the Trustee shall be fully protected in respect of any action taken, omitted or
suffered by them hereunder in good faith and in accordance with an opinion of
such counsel.

(c) In any foreclosure, receivership, bankruptcy, insolvency, liquidation,
reorganization, readjustment or other proceeding involving NHSA JPS, its
creditors or its property, the Trustee may file from time to time one or more
claims as a creditor thereof for its expenses, liabilities incurred in good
faith and without negligence, and advances (including the reasonable
compensation and expenses of its counsel and of persons not regularly in its
employ and engaged by it in connection with the proceeding) made or incurred by
the Trustee in the execution of the trust created hereby and in the exercise and
performance of any of the powers or duties of the Trustee hereunder and for
which NHSA JPS is liable hereunder.

(d) Whenever in the administration of the trust created hereby the Trustee shall
deem it necessary or desirable that a matter be proved or established in
connection with the Trustee’s taking, suffering or omitting any action
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved or established,
with respect to the Trustee’s responsibilities only, by written statement
delivered to the Trustee by NHSA JPS or Lender, as applicable, and the same
shall be full warrant to the Trustee for any action taken, suffered or omitted
by it in good faith in reliance thereon.

(e) The Trustee may rely and shall be protected in acting upon any certified
resolution, officers’ certificate, opinion of counsel, statement, certificate,
instrument, opinion, report, notice, request, consent, order, note or other
paper or document believed by Trustee in good faith to be genuine and to have
been signed and presented by the proper party or parties.

(f) All monies received by the Trustee hereunder or pursuant hereto shall be
held as a trust deposit for the purposes for which they are paid or are held and
shall be invested as provided for in this Trust Agreement, provided, however,
that the Trustee shall not be under any liability for interest or other return
on any such monies, except as provided herein or as it may otherwise agree in
writing with NHSA JPS to pay thereon.

 

4



--------------------------------------------------------------------------------

(g) The Trustee shall be obliged to perform such duties and only such duties as
are specifically set forth herein and no obligation shall be implied against the
Trustee. The Trustee shall perform its duties with the same degree of care and
prudence as a corporate trustee would in the conduct of its own affairs and in
material compliance with all applicable laws and regulations.

(h) The Trustee may acquire and hold indebtedness of NHSA JPS and otherwise deal
with NHSA JPS in the same manner and to the same extent and with like effect as
though it were not the Trustee hereunder.

(i) Except as otherwise provided herein, the Trustee shall not be required to
ascertain or inquire as to the performance of any of the covenants or agreements
of NHSA JPS contained in the Loan Agreement or this Trust Agreement or the Note.
In the absence of written notice received by the Trustee from NHSA JPS or Lender
or any other appropriate party, as to the occurrence of an Event of Default, the
Trustee shall not be required to take notice, or be deemed to have knowledge, of
the occurrence of any Event of Default unless and until the Trustee has actual
knowledge or it shall have been specifically notified in writing of the
occurrence of any such Event of Default.

(j) Trustee shall receive compensation from NHSA JPS for its services in
accordance with the Fee Schedule attached hereto as Exhibit C.

(k) NHSA JPS agrees to indemnify and hold Trustee, its officers, directors,
employees and agents (collectively, “Indemnified Parties”) harmless from all
loss, cost, damages, expenses, liabilities, judgments and reasonable attorneys’
fees suffered or incurred by the Indemnified Parties or any of them arising out
of or in connection with this Trust Agreement, except that this indemnity
obligation shall not apply in the event of the negligence or willful misconduct
of the Indemnified Parties or any of them. This indemnity obligation shall
survive termination of this Trust Agreement and resignation or removal of the
Trustee

4.2. Resignation; Removal. The Trustee may resign and be discharged of the trust
hereby created by giving not less than sixty (60) days written notice to NHSA
JPS and Lender, and such resignation shall take effect not less than sixty
(60) days after the delivery of such notice. Lender may remove the Trustee by
giving not less than sixty (60) days’ written notice to the Trustee, and such
removal shall take effect not less than sixty (60) days after the delivery of
such notice.

In case at any time the Trustee shall resign or shall be removed or shall become
incapable of acting, or shall be adjudged a bankrupt or insolvent, or if a
receiver or conservator of the Trustee or of its property shall be appointed, or
if any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, a vacancy shall be deemed to exist in the office of the Trustee. In
the event of such a vacancy, a successor Trustee shall be appointed by Lender,
provided, however, that until a new Trustee shall be appointed as aforesaid,
NHSA JPS, by an instrument in writing executed by order of its Board of
Directors, may appoint an interim Trustee to fill such vacancy until such new
Trustee shall be appointed as hereinabove authorized. Any interim Trustee
appointed by

 

5



--------------------------------------------------------------------------------

NHSA JPS shall, immediately and without further act, be superseded by a Trustee
appointed by Lender as above provided. Every successor Trustee appointed
pursuant to this paragraph shall be a bank or trust company in good standing and
having power so to act, incorporated under the laws of the United States of
America or the State of California, having an office in the San Francisco Bay
area and having a capital and surplus of not less than $50,000,000, if there be
such an institution willing, qualified and able to accept the trust upon
reasonable or customary terms.

Any successor Trustee appointed hereunder shall execute and deliver to their
predecessors, NHSA JPS and Lender an instrument in writing accepting such
appointment hereunder, and thereupon such successor Trustee, without any further
act, deed or conveyance, shall become fully vested with all the estates,
properties, rights, powers, trusts, duties and obligations of its predecessor;
but such predecessor shall, nevertheless, on the written request of NHSA JPS,
Lender or any successor Trustee, upon payment of their charges and disbursements
then unpaid, execute and deliver an instrument transferring to such successor
Trustee all the estates, properties, rights, powers, trusts and duties of such
predecessor hereunder and shall deliver all securities and monies held by it
hereunder to such successor Trustee.

If no appointment of successor Trustee shall have been made pursuant to the
foregoing provisions of this paragraph within six (6) months after a vacancy
shall have occurred in the office the Trustee, any holder of any interest in the
Note or any party hereto may apply to any court of competent jurisdiction to
appoint a successor Trustee. Said court may thereupon, after such notice, if
any, as such court may deem proper and prescribe, appoint a successor Trustee.

Any corporation into which the Trustee may be merged, or with which it may be
consolidated, or any corporation resulting from any merger or consolidation to
which the Trustee shall be a party, or any company to which the Trustee may sell
or transfer all or substantially all of its corporate trust business, shall be
the Trustee hereunder, provided it otherwise qualifies, without the execution or
filing of any paper or any further act on the part of the parties hereto.

 

Section 5. MISCELLANEOUS

5.1. Amendments. Any amendments or supplements must be in writing and must be
executed by NHSA JPS, the Trustee, and Lender.

5.2. No Waiver; Consent. To be effective, waivers of any covenant, term or
condition contained herein must be in writing executed by NHSA JPS and Lender
and shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition, or of a breach of any other covenant, term or
condition. No waiver of any default or breach of NHSA JPS hereunder shall be
implied from any delay or omission by Lender or the Trustee to take action on
account of such default. The consent or approval by Lender or the Trustee to or
of any act by NHSA JPS shall not be deemed to waive or render unnecessary such
consent or approval to or of any subsequent or other act.

5.3. No Unrelated Parties Benefited. This Trust Agreement is made and entered
into for the sole protection and benefit of Lender, the Trustee, NHSA JPS and
their respective successors and assigns, and no other persons or entities shall
have any right of action hereon.

 

6



--------------------------------------------------------------------------------

5.4. Defined Terms; Number and Gender; Captions. The capitalized terms used
herein shall have the meanings assigned to such terms in this Trust Agreement
unless otherwise defined herein or unless the context otherwise requires. All
words in this Trust Agreement shall be deemed to include any number or gender as
the context or sense of this Trust Agreement requires. The captions of the
sections and paragraphs of this Trust Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

5.5. Notices. Any notice to be given hereunder by either party to the other
party shall be delivered in the manner provided for in the Loan Agreement (of
which Trustee hereby acknowledges receipt of a copy), provided, however, that
any notice to Trustee shall be at the following address, unless changed pursuant
to the terms of the Loan Agreement:

 

Trustee:   

 

Union Bank of California, N.A.

Corporate Trust Department

350 California Street, 11th Floor

San Francisco, California 94104

Attention: Janese Tran

Title: Assistant Vice President

5.6. Trustee’s Liability. Anything contained in this Trust Agreement or the Loan
Agreement to the contrary notwithstanding, the Trustee will be liable to Lender
or NHSA JPS for any and all damages arising from or in any way related to or
connected with the Trustee’s negligence or willful or intentional misconduct in
carrying out the duties imposed upon the Trustee by this Trust Agreement.

5.7 Assignment. This Trust Agreement may not be assigned by operation of law or
otherwise, and any assignment without the prior written consent of all parties
shall be deemed null and void.

5.8. Severability. Invalidation of any one or more of the provisions of this
Trust Agreement shall in no way affect any of the other provisions hereof, which
shall remain in full force and effect.

5.9. Governing Law. This Trust Agreement shall be construed and governed in
accordance with the laws of the State of California.

5.10. Termination. Unless sooner terminated by the mutual written agreement of
all parties hereto, this Trust Agreement shall terminate upon repayment of the
Note. Upon any such termination all monies then held by the Trustee hereunder
shall be paid over to NHSA JPS, subject to any claims of the Trustee or Lender
or any other noteholder for amounts then owing under any of the foregoing
instruments or documents, and the Trustee shall redeliver to NHSA JPS all of the
Loan proceeds and Qualified Investments then held by the Trustee, and shall
record or cause to be recorded such assignments and other documents as may be
necessary to effectuate a transfer of all right, title and interest in the Loan
proceeds and Qualified Investments

 

7



--------------------------------------------------------------------------------

to NHSA JPS. If at the time of termination of this Trust Agreement, the Trustee
shall hold any income from the Loan proceeds and Qualified Investments, the
Trustee, after deducting any sums then owed to it by NHSA JPS for fees or
expenses, shall pay such income to NHSA JPS. The Trustee shall be reimbursed by
NHSA JPS for any recordation or other expenses incurred in transferring the Loan
proceeds and Qualified Investments to NHSA JPS at the termination of this Trust
Agreement.

5.11. Remedies Cumulative. Except as otherwise stated in this Trust Agreement,
the rights and remedies provided in this Trust Agreement are cumulative and not
in the alternative, and are in addition to, and except as otherwise provided
herein, without prejudice to any other rights and remedies hereunder or
otherwise at law or in equity which might be available to a party.

5.12. Entire Agreement. This Trust Agreement, including the exhibits and
schedules attached hereto, together with the certificates, documents and
agreements to be delivered pursuant hereto, including the Note and Loan
Agreement, constitute the entire agreement between the parties pertaining to the
subject matter hereof, and all prior agreements, representations, discussions
and negotiations between the parties pertaining to the subject matter hereof are
superseded hereby.

5.13. Counterparts. This Trust Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute but one and the
same instrument.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Trust Agreement as of the
date and year first above written by their duly authorized officers.

 

NHSA JPS: NHSA JPS LLC, a Delaware limited liability company

By:  

/s/ Mary Lee Widener

Name:   Mary Lee Widener Its: Authorized Signatory Trustee: UNION BANK OF
CALIFORNIA, N.A., a national banking association

By:  

/s/ Janese Tran

Name:   Janese Tran Its:   Assistant Vice President Lender: THE FIRST AMERICAN
CORPORATION, a California corporation

By:  

/s/ Craig I. DeRoy

Name:   Craig I. DeRoy

Its:   President

[SIGNATURE PAGE TO COLLATERAL TRUST AGREEMENT]